Case 2:20-cv-00134 Document 1 Filed 02/18/20 Page 1 of 7 PageID #: 1




                                                  2:20-cv-134
Case 2:20-cv-00134 Document 1 Filed 02/18/20 Page 2 of 7 PageID #: 2
Case 2:20-cv-00134 Document 1 Filed 02/18/20 Page 3 of 7 PageID #: 3
Case 2:20-cv-00134 Document 1 Filed 02/18/20 Page 4 of 7 PageID #: 4
Case 2:20-cv-00134 Document 1 Filed 02/18/20 Page 5 of 7 PageID #: 5
Case 2:20-cv-00134 Document 1 Filed 02/18/20 Page 6 of 7 PageID #: 6
Case 2:20-cv-00134 Document 1 Filed 02/18/20 Page 7 of 7 PageID #: 7
